DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Claims 5-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
Applicant’s election without traverse of species I in the reply filed on 09/09/2021 is acknowledged.
	Applicant elected claims 1-4, 8-14, and 18-20. However, claims 8-10 and 18-20 are drawn to species II and III. Therefore, Examiner is withdrawing these claims. Including the previously withdrawn claims, claims 5-10 and 15-20 are hereby withdrawn. 

Claim Rejections - 35 USC § 112
Claims 1-4 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 01/04/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10049580 to Wu et al. (Wu).
Regarding claim 1, Wu teaches:
A vehicle door assembly, comprising: 
a door latch (412) configured to secure a vehicle door (11) in a closed position (fig 2) by engagement of the door latch with a door striker (213) located in a door opening (114) of a vehicle (1); 
an inside door handle (21) operably connected to the door latch and configured, when operated in a first door handle mode, to release the door latch thus allowing for movement of the vehicle door from the closed position toward an open position (movement from fig 2 to fig 3); 
a lock post (414) operably connected to the door latch and configured, when operated in a first lock post mode, to lock the door latch (212 is blocked by 414, locking the door latch); 
wherein one or more of the inside door handle or the lock post is configured for operation in a second mode wherein the second mode deactivates the child safety lock switch (second mode of the inside door handle is when 63 is pressed);
a child safety lock switch (31) operably connected to the door latch and configured such that, when activated, the child safety lock switch prevents releasing of the door latch via operation of the inside door handle in the first door handle mode (31 prevents the releasing of the door via operation of the inside door handle).
Regarding claim 2, Wu teaches:

Regarding claim 4, Wu teaches:
The vehicle door assembly of claim 2, wherein the deactivation switch is one of a button or a slider disposed at the inside door handle (fig 2).
Regarding claim 11, Wu teaches:
A method of deactivating a child safety lock switch (31) of a vehicle door (11), comprising operating one or more of an inside door handle (21) operably connected to a door latch (412) of the vehicle door or a lock post operably connected to the door latch in a 11second mode different from a first, normal operating mode thereby deactivating the child safety lock switch; wherein the door latch selectably engages with a door striker (213) located in a door opening (114) of a vehicle (1) to maintain the vehicle door in a closed position (see figs 2 and 4b).
Regarding claim 12, Wu teaches:
The method of claim 11, wherein the second mode includes: engaging a deactivation switch (63) disposed at the inside door handle (fig 2); and operating the inside door handle after engaging the deactivation switch (col 4, lines 38-42).
Regarding claim 14, Wu teaches:
The method of claim 12, wherein the deactivation switch is one of a button or a slider disposed at the inside door handle (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10049580 to Wu et al. (Wu) in view of US 8573657 to Papanikolaou et al. (Papanikolaou).
Regarding claim 3, although Wu does not explicitly teach:
“The vehicle door assembly of claim 2, wherein operating the inside door handle includes one of pulling the inside door handle past a second door handle detent or pulling the inside door handle multiple times.”, Papanikolaou teaches that it is well known in the art for an inside door handle to require multiple pulls to open a vehicle door (double pull mode; see col 1, lines 16-19). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wu and Papanikolaou at least because doing so provides an added layer of safety to prevent unintentional opening of the door by requiring the inside door handle to be pulled multiple times.
Regarding claim 13, although Wu does not explicitly teach:
“The method of claim 12, wherein operating the inside door handle includes one of pulling the inside door handle past a second door handle detent or pulling the inside door handle .
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Regarding Applicant argument that “Wu fails to disclose or suggest this element of amended claims 1 and 11”, Examiner respectfully disagrees. Please see the rejection above to see Examiner’s interpretation of Wu and how Wu teaches all of the amended elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675